Title: To George Washington from Brigadier General James Mitchell Varnum, 3 November 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Woo[d]berry [N.J.] 3d Novr 1777.

We arrived at this Place Yesterday. I have taken a View of the Forts, and think them in a good State of Defence. The Want of Confidence between the Commodore and Colo. Smith, is very great. I shall do

every Thing in my power to cause that mutual Support between the Land and Water Forces, which appears very essential for the Security of Fort Mifflin. I am not yet fully acquainted with the Ground, so as to give your Excellency that Satisfaction w’ch I cou’d wish. Have ordered four Capts. Eight Subs., Twelve Serjeants, Twelve Corporils and Two Hundred Privates into Fort Mifflin. I shall give that Post a still greater Support, by relieving the Invalids. The Enemy are in Possession of Billingsport: Some of their Shipping lay above that Place, about Two Miles below Fort Mifflin. In this Situation it is impossible for the Commodore to drag for the Cannon &c. as mentioned in your Orders of the 31st Ulto. There are no more Cannon in the Forts than are really necessary. There are no Militia of Consequence in force here. General Newcomb has perhaps between one and two Hundred. General Foreman is not upon the Ground. I am Sir, with great Respect, your Excellency’s most obdient Servant

J. M. Varnum


P.S. Colo. Durkee’s Surgeon Mate was ordered by him, to tarry at Camp a few Hours After the March of the Troops, and bring forward Medicine, Bandages &c.—Doctr Cockran upon Application, discharged him from the Service. This has given the Colo. great Uneasiness, & he chose me to make Mention of it. I am &c.


J.M.V.
